Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office acknowledges receipt of the following item from the Applicant:
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/11/2021 has been entered.
2.	Claims 2-29 are presented for examination.
Terminal Disclaimer
3. 	The Applicant has submitted a Terminal disclaimer on 2/11/2021 is approved.
Allowable Subject matter
4. 	The following is a statement of reasons for the indication of allowable subject matter: See the arguments in Applicant’s remark for these allowed claims and in conjunction with the Terminal Disclaimer filed on 1/11/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/HOAI V HO/Primary Examiner, Art Unit 2827